DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 1/6/22, which has been entered. 

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frolikov (US 20190146927 A1).

With respect to claim 1, the Frolikov reference teaches a method comprising: 

receiving, after generating the namespace map, a request to create a namespace using the namespace map; (paragraph 33, where a host computer of the storage device may send a request to the storage device for the creation, deletion, or reservation of a namespace; and paragraph 129, by maintaining a namespace map … the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed) and 
sequentially mapping, in response to the request, one or more available namespace blocks to the namespace according to the ordering of the namespace map, wherein the one or more available namespace blocks comprise at least the namespace block. (paragraph 221, where logical addresses in the L-blocks (231-239) are defined sequentially and continuously across the entire capacity (220) of the storage device. Logical addresses within each namespace (e.g., 221) are also defined sequentially and continuously within the corresponding namespace (e.g., 221))

With respect to claim 2, the Frolikov reference teaches the method of claim 1, wherein a size of the namespace block is based at least in part on a number of logical block addresses associated with the namespace block. (see fig. 3, and paragraphs 59-61, where capacity (220) of the storage device (103) is divided into L-blocks, or blocks (231, 233, . . . , 237, 239) of LBA addresses that are defined on the entire capacity of the storage device (103))

With respect to claim 3, the Frolikov reference teaches the method of claim 1, wherein the one or more logical block addresses associated with the namespace block are sequentially ordered within the namespace block. (paragraph 221, where logical addresses in the L-blocks (231-239) are defined sequentially and continuously across the entire capacity (220) of the storage device. Logical addresses within each namespace (e.g., 221) are also defined sequentially and continuously within the corresponding namespace (e.g., 221))

With respect to claim 4, the Frolikov reference teaches the method of claim 1, wherein a size of the namespace map is based at least in part on a number of namespace blocks associated with the namespace map and a size of the memory sub-system. (see fig. 3, and paragraphs 59-61, where capacity (220) of the storage device (103) is divided into L-blocks, or blocks (231, 233, . . . , 237, 239) of LBA addresses that are defined on the entire capacity of the storage device (103))

With respect to claim 5, the Frolikov reference teaches the method of claim 1, further comprising: receiving a second request to delete the namespace; and unmapping, within the namespace map, each namespace block associated with the namespace in response to the second request. (paragraph 33, where a host computer of the storage device may send a request to the storage device for the creation, deletion, or reservation of a namespace; and paragraph 119, where when the namespace (111) is deleted, the partial block (113) allocated for the namespace (111) is freed and added to the free block pool (160); and full blocks (121, . . . , 123) allocated for the namespace (111) are also freed and become available for allocation to other namespaces)

With respect to claim 6, the Frolikov reference teaches the method of claim 5, wherein unmapping each namespace block associated with the namespace comprises: disassociating each namespace block from the namespace within the namespace map; and associating each disassociated namespace block within the namespace map as namespace blocks that are available for namespace mapping according to the ordering of the namespace map. (paragraph 33, where a host computer of the storage device may send a request to the storage device for the creation, deletion, or reservation of a namespace; and paragraph 119, where when the namespace (111) is deleted, the partial block (113) allocated for the namespace (111) is freed and added to the free block pool (160); and full blocks (121, . . . , 123) allocated for the namespace (111) are also freed and become available for allocation to other namespaces)

With respect to claim 7, the Frolikov reference teaches the method of claim 6, further comprising: updating a variable with an index of the namespace block before mapping the namespace block, wherein the variable indicates a first-available namespace block for mapping; disassociating the namespace block with the variable in response to the second request; and updating the variable with a second index of a second namespace block based at least in part on the unmapping of each namespace block.  (paragraph 88, where in response to the request to create or delete a namespace, the method further includes updating (353) the content of the data structure to identify the currently available free blocks (e.g., 312-330) and blocks (e.g., 301-310) allocated to currently existing namespaces (281-285); and fig. 10, and paragraph 118, where the free block pool (160) also optionally tracks the available free full blocks (161, 163, . . . , 165), where each of the full blocks are conveniently represented using the data structure of the partial block identifier (151))

With respect to claim 8, the Frolikov reference teaches the method of claim 7, further comprising: storing the variable at the memory sub-system, wherein the variable is accessible by firmware of the memory sub-system. (paragraph 43, where the storage device (103) has a controller (107) that runs firmware (104) to perform operations responsive to the communications from the host (101). Firmware in general is a type of computer program that provides control, monitoring and data manipulation of engineered computing devices) 

With respect to claim 9, the Frolikov reference teaches the method of claim 5, further comprising: reordering the available namespace blocks based at least in part on the unmapping of each namespace block. (see fig. 10, and paragraph 117, where in one implementation, the free block pool (160) is used to track the available free partial blocks (e.g., 115) that can be allocated to new namespaces. Each of the free blocks (161, 163, . . . , 165) can be identified using the partial block identifier (151))

With respect to claim 10, the Frolikov reference teaches the method of claim 1, further comprising: associating an indication with the namespace block before mapping the namespace block to the namespace, wherein the indication is representative of a first-available namespace block for mapping; disassociating the indication from the namespace block after mapping the namespace block to the namespace; and associating the indication with a second namespace block different from the namespace block based at least in part on the mapping of the one or more available namespace blocks to the namespace, wherein the second namespace block comprises a first available namespace block of available namespace blocks of the namespace map. (see fig. 10, and paragraph 117, where in one implementation, the free block pool (160) is used to track the available free partial blocks (e.g., 115) that can be allocated to new namespaces. Each of the free blocks (161, 163, . . . , 165) can be identified using the partial block identifier (151); and paragraph 129, where the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized 

With respect to claim 11, the Frolikov reference teaches the method of claim 10, further comprising: reordering all available namespace blocks of the set of namespace blocks based at least in part on the mapping of the one or more available namespace blocks. (see figs. 9-10, and paragraph 117, where in one implementation, the free block pool (160) is used to track the available free partial blocks (e.g., 115) that can be allocated to new namespaces. Each of the free blocks (161, 163, . . . , 165) can be identified using the partial block identifier (151); and paragraph 169, where a remapping technique (e.g., as discussed in connection with FIG. 17) can be used to optimize the namespace mapping by consolidating partial and full-size L-blocks so that the full-size L-blocks (231, 233, . . . , 237) of the namespace (221) are contiguous in the capacity (220) and the namespace (221) has no more than one partial L-block (239))

With respect to claim 13, the Frolikov reference teaches the method of claim 1, wherein each of the set of namespace blocks is associated with a respective index corresponding to a group of logical block addresses, and wherein the ordering of the namespace map is based at least in part on the respective indices. (paragraph 88, where  in response to the request to create or delete a namespace, the method further includes updating (353) the content of the data structure to identify the currently available free blocks (e.g., 312-330) and blocks (e.g., 301-310) allocated to currently existing namespaces (281-285); and fig. 10, and paragraph 118, where the free block 

With respect to claim 14, the Frolikov reference teaches the method of claim 1, wherein the namespace map comprises a variable for indicating that the namespace block and each namespace block following the namespace block, according to an ordering of the namespace map, are available for mapping. (paragraph 88, where  in response to the request to create or delete a namespace, the method further includes updating (353) the content of the data structure to identify the currently available free blocks (e.g., 312-330) and blocks (e.g., 301-310) allocated to currently existing namespaces (281-285); and fig. 10, and paragraph 118, where the free block pool (160) also optionally tracks the available free full blocks (161, 163, . . . , 165), where each of the full blocks are conveniently represented using the data structure of the partial block identifier (151))

Claims 16-18 are the system implementation of claims 1-11 and 12-14 as shown in the rejections above, and rejected under the same rationale.  

Claims 19-20 are the non-transitory computer-readable storage medium implementation of claims 1-11 and 12-14 as shown in the rejections above, and rejected under the same rationale.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Frolikov (US 20190146927 A1) in view of Suryanarayana (US 20180314441 A1).

With respect to claim 15, the Frolikov reference does not explicitly teach the method of claim 1, wherein the mapping of the one or more available namespace blocks to the namespace is performed upon boot-up of the memory sub-system.
	The Suryanarayana reference teaches it is conventional to have wherein the mapping of the one or more available namespace blocks to the namespace is performed upon boot-up of the memory sub-system.
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Frolikov reference to have wherein the mapping of the one or more available namespace blocks to the namespace is performed upon boot-up of the memory sub-system, as taught by the Suryanarayana reference. (paragraph 24, where a Basic Input/Output System (BIOS) in the host subsystem 204 may operate to create namespaces in the memory devices 206a-c and report those namespaces to an operating system in the host subsystem 204)

Therefore it would have been obvious to combine the Frolikov and Suryanarayana references for the benefits shown above to obtain the invention as specified in the claim.

   2. ALLOWABLE SUBJECT MATTER
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 12 recites the limitations of:
“wherein the indication corresponds to a division of the namespace map where each namespace block ordered before the namespace block associated with the indication is unavailable for mapping and each namespace block ordered after the namespace block associated with the indication is available for mapping”.

The prior art of record does not teach or render obvious the limitations above, particularly in combination with the other limitations of the claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 7-9 of the remarks) and amendments with respect to claims 1-11 and 13-20 have been considered and not persuasive. 
The applicant argues that the Frolikov reference does not teach the limitation of “receiving, after generating the namespace map, a request to create a namespace using the namespace map”.  The Examiner respectfully disagrees.  The Frolikov reference teaches (paragraph 129) by maintaining a namespace map (e.g., 135 illustrated in FIG. 8, 273 illustrated in FIG. 4, which may be further modified to include partial block identifiers) and a free block pool (e.g., 160 illustrated in FIG. 10, 275 illustrated in FIG. 4, which may be further modified to include partial block identifiers), the controller (107) of the storage device (103) allows dynamic management of namespaces, where namespaces may be created/allocated when needed.  Thus, based on the citations above, it is clear that Frolikov teaches that there exists a namespace map to dynamically manage namespaces and their blocks, and also the ability to create namespaces based on that namespace map. Therefore, the Examiner has maintained the rejections for the reasons noted above.  

   4.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 12 is allowable as noted above. 
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137